DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-180 were canceled and claims 181-211 were newly added in the preliminary amendment filed on 5/25/2021.  Claims 181-211 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    256
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    106
    1059
    media_image2.png
    Greyscale
(filing receipt filed on 5/28/2021).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 181-211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US9255064 (‘064, of record in the IDS filed on 8/12/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘064 are drawn toward the compound of Formula (II) or a pharmaceutically acceptable salt thereof and the specification of ‘064 discloses the claimed method of use.  See abstract, col. 1, lines 29-48, and col. 7, lines 1-28.
  Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Also see MPEP 804(II)(B)(2)(a).
Claims 181-211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. US9469600 (‘600, of record in the IDS filed on 8/12/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘600 are drawn toward compositions comprising the compound of Formula (II) or a pharmaceutically acceptable salt thereof and a PEGylated lipid and the specification of ‘600 discloses the claimed method of use.  See abstract, col. 1, lines 28-48, and col. 7, lines 28-46.
  Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Also see MPEP 804(II)(B)(2)(a).

Claims 181-211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-107 of U.S. Patent No. US10010518 (‘518, of record in the IDS filed on 8/12/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘518 are drawn toward a method of treating pulmonary hypertension, including that associated with interstitial lung disease (see claim 4 of ‘518 and [0003] of the specification as filed), in a patient in need thereof comprising administering to the patient via pulmonary administration, a composition comprising the compound of Formula (II) or a pharmaceutically acceptable salt thereof.
Claims 181-211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. US10995055 (‘055, of record in the IDS filed on 8/12/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘055 are drawn toward a dry powder composition comprising the compound of Formula (II) or a pharmaceutically acceptable salt thereof and toward a method of treating pulmonary hypertension, which includes that associated with interstitial lung disease, in a patient in need thereof comprising administering to the patient via pulmonary administration, said dry powder composition.

Claims 181-211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. US10526274 (‘274, of record in the IDS filed on 8/12/2021) in view of US2008/0280986 (‘986, published on 11/13/2008, of record in the IDS filed on 8/12/2021). 
The claims of ‘274 are drawn toward a method of treating pulmonary fibrosis in a patient in need thereof comprising administering to the patient via pulmonary administration, a composition comprising the compound of Formula (II) or a pharmaceutically acceptable salt thereof.  The claims of ‘274 do not recite that pulmonary hypertension associated with interstitial lung disease can be treated using the same method.  This deficiency is cured through the teachings of ‘986.  ‘986 is directed toward the use of Treprostinil to treat interstitial lung disease and asthma.  See whole document.  Regarding the claims, ‘986 teaches that both pulmonary hypertension (PH) and pulmonary fibrosis are conditions associated with interstitial lung disease (ILD).  ‘986 further teaches that Treprostinil sodium, marketed as REMODULIN® and a known treatment for pulmonary arterial hypertension (PAH) [0030], can treat pulmonary fibrosis and pulmonary hypertension associated with IPF. See abstract, claims 20-23, [0024-0025], and [0076-0081].  The compounds of Formula (II) in the instant claims and those of ‘274 are prodrugs of Treprostinil. See examples 16-17 in col. 91-93 of ‘274 and the same examples in [00349-00355] of the specification as filed.  Therefore, it is prima facie obvious to the skilled artisan that if the compounds of Formula (II) are administered to a patient having interstitial lung disease in need of treatment, that the compound of Formula (II) will treat both pulmonary fibrosis and pulmonary hypertension conditions associated with ILD.

Claims 181-211 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 132-179 of co-pending Application No. 16/860428 (‘428, reference application, see claim set filed 5/9/2022). Claims 132-179 were allowed in the NOA dated 6/15/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘428 teach a dry powder composition comprising the compound of Formula (II) and a PEGylated lipid, a method for treating pulmonary hypertension, including pulmonary hypertension associated with interstitial lung disease (see claim 146 of ‘428 and [0003] of the specification as filed), in a patient in need thereof comprising administering an effective amount of the dry powder composition to the lungs of the patient by inhalation via a dry powder inhaler (pulmonary administration), and a system consisting of the composition and a dry powder inhaler.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622